Appeal from judgments of the Albany County Court, which affirmed the Albany City Court, wherein a judgment of $265 was awarded to the plaintiff Catherine B. Wooding for personal injuries, and one for $45 awarded to her husband for medical expenses. The plaintiff Catherine B. Wooding claims to have been injured when a board in the deck of a small platform broke or sprung and she fell into the yard. The deck of the platform was seven or eight inches above the level of the yard. She had been pregnant for over seven months when she claims to have fallen on August 21, 1934. She was delivered of a normal child on November 11, 1934. Her pregnancy had been attended with illness and difficulty, as she had been confined to her bed in the hospital from June eighteenth to August fifteenth, when she came home, and remained in bed until two days before the alleged accident. Plaintiffs’ witnesses give divergent accounts of the incident. Plaintiff’s father-in-law, the tenant, was dispossessed for failure to pay rent shortly after the alleged fall; the action was not commenced until six months later. The case was tried before a city judge without a jury. He improperly denied defendant’s request for further cross-examination of the plaintiff after the right to do so had been reserved. The judgments should be reversed as against the weight of the evidence, and for the legal error. Judgments reversed, on the law and facts, as against the weight of the evidence, and because of the refusal by the court to permit further cross-examination, and a new trial granted before the City Court *914of Albany, with costs in all courts to the appellant, in one action, to abide the event. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.